Citation Nr: 0701754	
Decision Date: 01/22/07    Archive Date: 01/25/07

DOCKET NO.  99-18 470	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
 in Detroit, Michigan


THE ISSUES

1.  Entitlement to an initial compensable evaluation for 
hepatitis.

2.  Entitlement to service connection for human 
immunodeficiency virus (HIV)-related illness.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Lawrence W. Klute, Associate Counsel




INTRODUCTION

The service department has certified that the veteran served 
on active duty from July 1, 1973, to June 26, 1975; however, 
a DD Form 214 has also been received from the service 
department, which shows that the veteran had 6 months and 25 
days of active service prior to July 1, 1973.

This matter comes to the Board of Veteran's Appeals (Board) 
on appeal from a June 1999 decision by the RO that granted 
service connection for hepatitis with a noncompensable rating 
from February 14, 1997, and a March 2000 decision by the RO 
which denied service connection for human immunodeficiency 
virus (HIV)-related illness. 

By a September 2003 Board action, this appeal was remanded 
for further development. 

(The decision below addresses the claim for an initial 
compensable rating for hepatitis.  Consideration of the claim 
for service connection for human immunodeficiency virus 
(HIV)-related illness is deferred pending completion of the 
development sought in the remand that follows the decision 
below.)


FINDINGS OF FACT

1.  The evidence does not show that the veteran has suffered 
demonstrable liver damage from his service-connected 
hepatitis.

2.  The veteran suffers from symptoms of intermittent 
fatigue, arthralgia, and leg ulcers of the right lower 
extremity that are likely caused by his service-connected 
hepatitis.



CONCLUSIONS OF LAW

1.  The criteria for the assignment of an initial compensable 
rating for hepatitis have not been met prior to July 2, 2001.  
38 U.S.C.A. §§ 1155, 5103, 5103A (West 2002 & Supp. 2005); 38 
C.F.R. §§ 3.159, 3.321, 4.1, 4.7, 4.114, Diagnostic Code 7345 
(2000).  

2.  The criteria for the assignment of an initial rating of 
10 percent for hepatitis have been met since July 2, 2001.  
38 U.S.C.A. §§ 1155, 5103, 5103A (West 2002 & Supp. 2005); 38 
C.F.R. §§ 3.159, 3.321, 4.1, 4.7, 4.114, Diagnostic Codes 
7345, 7354 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Preliminary Matters

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000) (codified at 38 U.S.C.A. §§ 
5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 
2005)).  The VCAA imposes obligations on VA in terms of its 
duty to notify and assist claimants.

A.  The Duty to Notify

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative, if any, of any information, 
and any medical or lay evidence, that is necessary to 
substantiate the claim. 38 U.S.C.A. § 5103(a) (West 2002 & 
Supp. 2005); 38 C.F.R. § 3.159(b) (2005); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice must 
inform the claimant of any information and evidence not of 
record (1) that is necessary to substantiate the claim; (2) 
that VA will seek to provide; and (3) that the claimant is 
expected to provide; and (4) must ask the claimant to provide 
any evidence in his possession that pertains to the claim in 
accordance with 38 C.F.R. § 3.159(b)(1).  Pelegrini v. 
Principi, 18 Vet. App. 112, 121 (2004).

The United States Court of Appeals for Veterans Claims 
(Court) has held that the VCAA notice requirements apply 
generally to all five elements of a service connection claim; 
namely, (1) veteran status, (2) existence of a disability, 
(3) a connection between the veteran's service and the 
disability, (4) degree of disability, and (5) effective date 
of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  Ordinarily, notice with respect to each of 
these elements must be provided to the claimant prior to the 
initial unfavorable decision by the agency of original 
jurisdiction.  Id.  

However, VCAA notice is not required in every case.  The 
United States Court of Appeals for Veterans Claims (Court) 
recently held, for example, that such notice is not required 
under circumstances where, prior to the date of the enactment 
of the VCAA, a claim for service connection is granted, an 
initial rating and effective date is assigned, and the 
claimant files an appeal as to the initial rating.  See 
Dingess, supra at 491 ("In cases where service connection 
has been granted and an initial disability rating and 
effective date have been assigned, the typical service-
connection claim has been more than substantiated-it has 
been proven, thereby rendering section 5103(a) notice no 
longer required because the purpose that the notice is 
intended to serve has been fulfilled.").  Rather, under 
those circumstances, the provisions of 38 U.S.C.A. §§ 5104, 
7105 and 38 C.F.R. § 3.103 are for application.  Id.

Here, the veteran's claim for a higher initial evaluation for 
hepatitis falls squarely within this fact pattern.  Thus, no 
section 5103(a) notice is required.  As for the provisions of 
§§ 5104, 7105 and 38 C.F.R. § 3.103, the record shows that 
the veteran has been provided with various communications, 
including a rating decision, a statement of the case (SOC), 
and a supplemental statement of the case  (SSOC) that contain 
notice of VA's rating determination; his appellate rights; a 
summary of the relevant evidence; citations to applicable 
law; and a discussion of the reasons for the decision made by 
the agency of original jurisdiction.  No further due process 
development is required.

B.  The Duty to Assist

The VCAA also requires VA to make reasonable efforts to help 
a claimant obtain evidence necessary to substantiate his 
claim.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. 
§ 3.159(c), (d) (2006).  This "duty to assist" contemplates 
that VA will help a claimant obtain records relevant to his 
claim, whether or not the records are in Federal custody, and 
that VA will provide a medical examination and/or opinion 
when necessary to make a decision on a claim.  38 U.S.C.A. 
§ 5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) (2006).

In the present case, the Board finds that the duty to assist 
has been fulfilled.  The veteran's service medical records 
have been obtained, as have the records of his private 
treatment and VA treatment.  He was afforded VA examinations 
relating to his claim for a higher initial evaluation for 
hepatitis during October 1998 and January 2004.  
Additionally, follow-up examinations were scheduled for April 
and May 2006, but the veteran failed to appear.  These 
examinations were scheduled to determine whether the veteran 
experienced psychiatric or gastrointestinal problems due to 
hepatitis.  Because no good cause was shown for the veteran's 
failure to appear, the Board must now rate this original 
compensation claim based on the available record.  38 C.F.R. 
§ 3.655 (2006).  Therefore, no further development action is 
warranted.

II.  The Merits of the Veteran's Claim

The veteran was service connected for hepatitis in June 1999.  
He contends that his service-connected hepatitis symptoms 
warrant an initial compensable evaluation. 

The Board notes that VA regulations applicable to the 
schedular criteria for evaluating digestive system 
disabilities, including infectious hepatitis (Diagnostic Code 
7345), were revised effective July 2, 2001.  See 66 Fed. Reg. 
29,486-489 (May 31, 2001).   New criteria were also 
established for the evaluation of hepatitis C under 38 C.F.R. 
§ 4.114, Diagnostic Code 7354.  VA's General Counsel, in a 
precedent opinion, has held that when a new regulation is 
issued while a claim is pending before VA, unless clearly 
specified otherwise, VA must apply the new provision to the 
claim from the effective date of the change as long as the 
application would not produce retroactive effects.  However, 
from and after the effective date of amendment, VA must 
consider both the old and the new criteria and apply the 
version most favorable to the veteran.  VAOPGCPREC 7-2003 
(Nov. 19, 2003);  VAOPGCPREC 3-2000 (April 10, 2000); Kuzma 
v. Principi, 341 F.3d 1327 (Fed. Cir. 2003).  

Prior to July 2, 2001, Diagnostic Code 7345 provided that 
healed, nonsymptomatic hepatitis is rated zero percent 
disabling.  A 10 percent rating is assigned for hepatitis 
with demonstrable liver damage with mild gastrointestinal 
disturbance.  For minimal liver damage with associated 
fatigue, anxiety, and gastrointestinal disturbance 
necessitating dietary restriction or other therapeutic 
measures, a 30 percent rating is assigned.  A 60 percent 
rating is assigned for moderate liver damage and disabling 
recurrent episodes of gastrointestinal disturbance, fatigue, 
and mental depression.  A 100 percent rating is assigned for 
marked liver damage manifested by liver function test and 
marked gastrointestinal symptoms, or with episodes of several 
weeks duration aggregating three or more a year and 
accompanied by disabling symptoms requiring rest therapy.  38 
C.F.R. § 4.114, Diagnostic Code 7345 (2000).

The current, applicable rating criteria for Diagnostic Code 
7345 or Diagnostic Code 7354 are as follows.  A 
noncompensable rating is provided for nonsymptomatic 
hepatitis.  For a rating of 10 percent:  intermittent 
fatigue, malaise, and anorexia; or, incapacitating episodes 
(with symptoms such as fatigue, malaise, nausea, vomiting, 
anorexia, arthralgia, and right upper quadrant pain) having a 
total duration of at least one week but less than two weeks 
during the past 12-month period.  For a rating of 20 percent:  
daily fatigue, malaise, and anorexia (without weight loss or 
hepatomegaly), requiring dietary restriction or continuous 
medication; or, incapacitating episodes (with symptoms such 
as fatigue, malaise, nausea, vomiting, anorexia, arthralgia, 
and right upper quadrant pain) having a total duration of at 
least two weeks, but less than four weeks, during the past 
12-month period.  For a rating of 40 percent:  daily fatigue, 
malaise, and anorexia, with minor weight loss and 
hepatomegaly; or, incapacitating episodes (with symptoms such 
as fatigue, malaise, nausea, vomiting, anorexia, arthralgia, 
and right upper quadrant pain) having a total duration of at 
least four weeks but less than six weeks during the past 12-
month period. For a rating of 60 percent:  daily fatigue, 
malaise, and anorexia, with substantial weight loss (or other 
indication of malnutrition) and hepatomegaly; or, 
incapacitating episodes (with symptoms such as fatigue, 
malaise, nausea, vomiting, anorexia, arthralgia, and right 
upper quadrant pain) having a total duration of at least six 
weeks during the past 12-month period but not occurring 
constantly.  For a rating of 100 percent:  near-constant 
debilitating symptoms such as fatigue, malaise, nausea, 
vomiting, anorexia, arthralgia, and right upper quadrant 
pain.  38 C.F.R. § 4.114, Diagnostic Codes 7345, 7354 (2006).

The Board notes that the veteran was afforded a VA 
examination for chronic hepatitis during January 2004.  In 
his examination report, the examiner concluded that he could 
not complete his evaluation without further testing and 
diagnostic procedures.  As noted above, the veteran was 
notified of scheduled follow-up examinations to be held on 
April 25, 2006, and May 3, 2006.  However, the veteran failed 
to report for the examinations, and he has offered no reason 
for his failure to attend.  Accordingly, the veteran's 
original compensation claim for a higher initial rating for 
his service-connected hepatitis will be rated based on the 
evidence of record.  38 C.F.R. § 3.655.

At an October 1998 VA general medical examination, the 
examiner noted that the veteran had been diagnosed HIV+ and 
was started on antiretroviral drugs in 1995.  The examination 
concentrated more on the veteran's HIV+ symptoms than on his 
hepatitis symptoms.  To the extent that the examination 
related to hepatitis, blood testing indicated that the 
hepatitis A antibody was not detected, the hepatitis B 
surface antibody was reactive, the hepatitis B surface 
antigen was not detected, and the hepatitis C antibody was 
reactive.  The VA examiner's diagnoses, in pertinent part, 
were that positive surface antibody for Hepatitis B indicated 
past infection; negative surface antigen for hepatitis B 
indicated that the veteran did not have active infection at 
that time; and the hepatitis C antibody was positive.  The 
examiner observations included that there were no skin 
lesions.  

At the January 2004 VA examination for hepatitis, the veteran 
reported that he was homeless.  He complained of fatigue and 
sleeping for 18 to 20 hours per day, arthralgia, and chronic 
leg ulcers of the right lower limb.  He reported that he 
drinks alcohol occasionally and smokes cannabis.  He said he 
had been offered hepatitis therapy in the past, and currently 
had been told to desist from drinking alcohol.  The veteran 
specifically denied any jaundice, edema, dark urine, or 
abdominal pain.  The examiner concluded that he could not 
complete his evaluation without further testing.  He stated 
that, because the veteran was HIV+ and homeless, there were 
other potential explanations for the veteran's fatigue.  The 
examiner opined that the veteran's arthralgia and leg ulcers 
could be related to the veteran's chronic hepatitis C.  In 
order to fully assess the effect of the veteran's hepatitis 
sequelae, the examiner stated that the veteran needed a 
psychiatric examination, an autoimmune work-up, an abdominal 
ultrasound, a fluid plasma determination, findings relating 
to cryoglobulin levels, vascular surgery assessment of this 
leg ulcers, and that a liver biopsy could be necessary in 
order to make a final determination.  

As noted above, prior to July 2, 2001, Diagnostic Code 7345 
provided that healed, nonsymptomatic hepatitis was rated zero 
percent disabling.  A 10 percent rating was assigned for 
hepatitis with demonstrable liver damage with mild 
gastrointestinal disturbance.  Subsequent to July 2, 2001, 
Diagnostic Code 7345 or Diagnostic Code 7354 provides that 
nonsymptomatic hepatitis is rated as zero percent disabling.  
A rating of 10 percent is assigned for intermittent fatigue, 
malaise, and anorexia; or, incapacitating episodes (with 
symptoms such as fatigue, malaise, nausea, vomiting, 
anorexia, arthralgia, and right upper quadrant pain) having a 
total duration of at least one week but less than two weeks 
during the past 12- month period.  A rating of 20 percent is 
assigned for daily fatigue, malaise, and anorexia (without 
weight loss or hepatomegaly), requiring dietary restriction 
or continuous medication; or, incapacitating episodes (with 
symptoms such as fatigue, malaise, nausea, vomiting, 
anorexia, arthralgia, and right upper quadrant pain) having a 
total duration of at least two weeks, but less than four 
weeks, during the past 12-month period.  

The Board notes that there currently is no evidence of record 
to show demonstrable liver damage that would qualify the 
veteran for a 10 percent disability rating under the old 
criteria for evaluating hepatitis.  Had the veteran reported 
for his follow-up examinations starting in April 2006, there 
would no doubt have been more available evidence for 
assessing the severity of the veteran's service-connected 
hepatitis, including the extent of any liver damage.  

The evidence of record nevertheless does strongly suggest 
that the veteran's hepatitis is not entirely 
"nonsymptomatic."  The veteran suffers from regular fatigue 
and arthralgia such as would appear to meet the criteria for 
a 10 percent rating.  Although the VA examiner in January 
2004 felt that the veteran's fatigue could be attributed to 
other factors, he did provide the opinion that the veteran's 
arthralgia and leg ulcers could be related to the veteran's 
chronic hepatitis C.  Implicit in the examiner's assessment 
is the indication that the veteran's complaints of fatigue 
are, in part, related to his hepatitis.  Accordingly, with 
resolution of reasonable doubt in the veteran's favor, the 
Board finds that the veteran's service-connected hepatitis 
has met the criteria for the 10 percent rating, but no 
higher.  Although he has the problems noted above, the record 
does not indicate that he experiences daily fatigue, malaise, 
and anorexia due to hepatitis that in turn requires dietary 
restriction or continuous medication, or that he experiences 
incapacitating episodes due to the hepatitis.  (While the 
follow-up examinations would have likely provided a clearer 
picture of this disability, the Board is constrained by the 
available record.  38 C.F.R. § 3.655.)

In evaluating this claim, the Board has specifically 
considered whether the veteran is entitled to a "staged 
rating."  See Fenderson v. West, 12 Vet. App. 119, 125-26 
(1999).  It is the Board's conclusion, as noted above, that 
the 10 percent rating is not warranted until the change in 
the rating criteria-July 2, 2001.

III. Extraschedular Consideration

To accord justice in an exceptional case where the schedular 
standards are found to be inadequate, the RO is authorized to 
refer a case to the Under Secretary for Benefits or the 
Director of the Compensation and Pension Service for 
assignment of an extraschedular evaluation commensurate with 
the average earning capacity impairment due exclusively to 
the service-connected disability.  38 C.F.R. § 3.321(b)(1) 
(2006).  The criterion for such an award is a finding that 
the case presents an exceptional or unusual disability 
picture with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical application of regular schedular 
standards.

The Board has considered whether the veteran's claim should 
be referred for consideration of an extraschedular 
evaluation, and has concluded that no such referral is 
warranted.  The record does not show that he has been 
hospitalized for his condition since service in 1973, and 
there is nothing in the record to suggest that his disability 
picture is so exceptional or unusual as to render impractical 
the application of the regular schedular standards.

ORDER

An initial compensable rating for hepatitis is denied for the 
period prior to July 2, 2001.  

A 10 percent rating for hepatitis is granted from July 2, 
2001, subject to the laws and regulations governing the award 
of monetary benefits.  


REMAND

In its September 2003 remand, the Board requested that the 
veteran be afforded a VA examination by a specialist in 
infectious diseases to determine the etiology of any HIV-
related illness.  Among other things, the Board asked that 
the designated examiner provide an opinion as to the probable 
onset of the veteran's exposure to and infection of HIV.  A 
complete rationale for the opinion was to be provided.  

In a September 2006 appeal brief, the veteran's 
representative noted that the VA examiner in the December 
2004 post-remand examination of the veteran failed to comply 
with the Board's instructions because he did not provide a 
complete rationale for his opinion.  (The opinion was that 
the examiner doubted very much that the veteran's HIV 
infection was acquired while he was in the military service 
in 1973.)  The veteran's representative further contended 
that the fact that the veteran was diagnosed with hepatitis 
and gonococci while on active duty showed that he was indeed 
exposed to factors that could cause diseases such as HIV.

Review of the December 2004 VA examination report reveals 
that the examiner did not provide a rationale for his opinion 
that the veteran's HIV infection was not related to his 
military service, and he did not review the veteran's claims 
file until December 2005, a year after the veteran was 
examined.

The United States Court of Appeals for Veterans Claims 
(Court) has held that a remand by the Board confers on the 
appellant, as a matter of law, a right to compliance with the 
remand instructions, and imposes upon VA a concomitant duty 
to ensure compliance with the terms of the remand.  Stegall 
v. West, 11 Vet. App. 268, 271 (1998).  The Court has 
indicated, additionally, that if the Board proceeds with 
final disposition of an appeal, and the remand orders have 
not been complied with, the Board itself errs in failing to 
ensure compliance.  Id.  Given those pronouncements, and the 
fact that the development sought by the Board in this case 
has not been fully completed, another remand is now required.  
38 C.F.R. § 19.9 (2006).

Accordingly, the matter is hereby REMANDED for the following 
actions.   

1.	Send the veteran a VCAA notice letter 
that complies with the recent decision in 
the case of Dingess/Hartman v. Nicholson, 
19 Vet. App. 473 (2006).  Ask the veteran 
to identify, and provide releases for, 
any additional, relevant private 
treatment records that he wants VA to 
help him obtain.  If he provides 
appropriate releases, or identifies any 
VA treatment, assist him in obtaining the 
records identified, following the 
procedures in 38 C.F.R. § 3.159 (2006).  
The materials obtained, if any, should be 
associated with the claims file.

2.	After the foregoing development has been 
completed, return the file to the 
examiner who conducted the December 2004 
examination.  The examiner should provide 
an opinion as to the medical 
probabilities that any HIV-related 
illness originated in, or is otherwise 
traceable to, military service, including 
the medical probabilities that the 
veteran had been infected with HIV during 
service in May 1973 when he had a blood 
test, or at other times during military 
service.  (The examiner should note the 
following notations in the veteran's 
service medical records:  the veteran 
gave blood and was informed by the blood 
bank of a virus in his blood which may 
cause hepatitis in May 1973; 
hospitalization for probable serum 
hepatitis from September to October 1973; 
hospitalization for acute hepatitis 
secondary to alcohol toxicity during 
October 1974; and diagnoses of acute 
gonococcal urethritis from November 1974 
to March 1975.  The examiner also should 
note that the veteran initially tested 
positive for HIV in October 1995.)  The 
examiner should provide an opinion as to 
the probable onset of the veteran's 
exposure to and infection of HIV.  A 
complete rationale for the examiner's 
opinions should be provided, with an 
explanation of all reasons why the 
examiner concludes that the veteran's HIV 
infection is or is not traceable to 
military service.  

(If another examination is required for 
the examiner to formulate his opinion, 
one should be scheduled.  The veteran 
should be advised that failure to appear 
for an examination as requested, and 
without good cause, could adversely 
affect his claim, to include denial.  See 
38 C.F.R. § 3.655 (2006).  If the 
December 2004 examiner is no longer 
available, the file should be reviewed by 
another physician with expertise in 
infectious diseases.)

3.	Thereafter, take adjudicatory action on 
the veteran's claim for service 
connection for HIV-related illness.  If 
the benefit sought remains denied, issue 
the veteran and his representative a 
supplemental statement of the case 
(SSOC).  

After the appellant has been given an opportunity to respond 
to the SSOC, the claims file should be returned to this Board 
for further appellate review.  No action is required by the 
appellant until he receives further notice, but he may 
furnish additional evidence and argument while the case is in 
remand status.  Kutscherousky v. West, 12 Vet. App. 369 
(1999); Booth v. Brown, 8 Vet. App. 109 (1995); Quarles v. 
Derwinski, 3 Vet. App. 129, 141 (1992).

The purposes of this remand are to procure clarifying data 
and to comply with governing adjudicative procedures.  The 
Board intimates no opinion, either legal or factual, as to 
the ultimate disposition of the issue remaining on appeal.  
The law requires that all claims that are remanded by the 
Board or by the United States Court of Appeals for Veterans 
Claims (Court) for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).  



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


